Case 3:16-cv-00255-NJR Document 322 Filed 09/27/19 Page 1 of 1 Page ID #6765



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


 IN RE SYNGENTA MASS TORT ACTIONS



This Document Relates to:

Tweet et al. v. Syngenta AG et al., No.
3:16-cv-00255-NJR; and

Poletti et al. v. Syngenta AG et al., No.
3:15-cv-01221-NJR

                                JUDGMENT IN A CIVIL ACTION

DECISION BY THE COURT.

        This matter having come before the Court, and the Court having rendered a decision,

        IT IS ORDERED AND ADJUDGED that pursuant to the stipulations of dismissal (Doc.

318 of Case No. 16-255-NJR) (Doc. 406 of Case No. 15-1221-NJR) and the Orders dated September

27, 2019 (Doc. 321 of Case No. 16-255-NJR) (Doc. 412 of Case No. 15-1221-NJR), all claims between

Defendants and Third-Party Plaintiffs Syngenta AG, Syngenta Crop Protection AG, Syngenta

Corporation, Syngenta Crop Protection, LLC, Syngenta Biotechnology, Inc., and Syngenta Seeds,

LLC and Third-Party Defendants Louis Dreyfus Company and Louis Dreyfus Company Grains

Merchandising LLC were voluntarily DISMISSED with prejudice pursuant to Federal Rule of

Civil Procedure 41.

        DATED: September 27, 2019
                                                    MARGARET M. ROBERTIE,
                                                    Clerk of Court

                                                    By: s/ Deana Brinkley
                                                           Deputy Clerk

APPROVED:         s/ Nancy J. Rosenstengel
                  NANCY J. ROSENSTENGEL
                  Chief U.S. District Judge
